DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 24 January 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the previously set forth drawing objections have been fully considered but they are not persuasive.  The drawings appear to continue to originate from color drawings without an accompanying petition for color drawings.  For example the shading on each sheet, the item indicated by reference character #538, etc.  Please see below.   In addition, the heating elements are now claimed but not shown, necessitating an additional drawing objection.  Please see below.   
Applicant's arguments filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Examiner notes that a clarity issue remains with respect to claim 11.  Please see below.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant has amended the claims to recite new combinations of limitations, which are addressed in the modified grounds of rejection, below.  In .   

Drawings
The drawings were received on 24 January 2022.  These drawings are objected to in that the replacement sheet and original drawings appear to be in color rather than black and white line drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein at least one of the hollow lower chamber or the hollow upper chamber comprises an internal electronic heating  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support structures” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “support structures”, supporting inserts (see paragraph [0035]) are found to be the corresponding structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 refers to “a second cap”.  It is unclear whether there is a first cap for the second hole.  To expedite prosecution, Examiner has interpreted the second cap as being a cap to cover the second hole.  Applicant can either remove the term second or make claim 11 dependent on claim 10 to provide appropriate context for “second”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1, 7, 8, and 12-14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. (US 2004/0206250: previously cited) in view of Culley et al. (US 2014/0167321: previously cited).
Regarding claim 1, Kondou et al. discloses an ice-shaping device, comprising: a hollow lower chamber (see at least annotated Figure 7, below) comprising: a plurality of guideposts (see at least annotated Figure 7, below), a lower semi-spherical cavity (see at least annotated Figure 7, below); and a first hole to fill the hollow lower chamber with hot water (see at least annotated Figure 7, below; paragraphs [0052]; [0053]).

    PNG
    media_image1.png
    738
    543
    media_image1.png
    Greyscale

Kondou et al. further discloses further comprising: a hollow upper chamber (see at least annotated Figure 7, below) comprising:, a plurality of circular openings that align with and fit on the plurality of guideposts of the lower chamber (see at least annotated Figure 7, below); an upper semi-spherical cavity (see at least annotated Figure 7, below); and a second hole to fill the hollow upper chamber with hot water (see at least annotated Figure 7, below; paragraphs [0052]; [0053]).

    PNG
    media_image2.png
    740
    588
    media_image2.png
    Greyscale

Kondou et al. does not disclose such that the hot water surrounds the lower and upper semi-spherical cavity, though it appears that Kondou et al. implies this relationship (see at least paragraph [0054]).  
Culley et al. teaches another device comprising a hollow chamber to be filled with hot water, such that the hot water surrounds a semi-spherical cavity (see at least paragraph [0016]: the manifold may also be a single manifold jacket 56 which is disposed adjacent to and generally follows the contours of the concave depression).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. with such that the hot water surrounds the lower and upper semi-spherical cavity: that is, using the known technique of such that the hot water surrounds a semi-spherical cavity, as taught by Culley et al., to provide the device of Kondou et al. with such that the hot water surrounds the lower and upper semi-spherical cavity would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would 

Regarding claims 7 and 8, Kondou et al. does not disclose, in the same embodiment or generically, further comprising a push-up rod that releases shaped ice from the lower semi-spherical cavity; further comprising a lever connected to the push-up rod that when lowered causes the push-up rod to release the shaped ice from the lower semi- spherical cavity.
However, Kondou et al. teaches, in another embodiment further comprising a push-up rod that releases shaped ice from the lower semi-spherical cavity (see at least paragraph [0055]; Figure 8, push-up rod #20); further comprising a lever connected to the push-up rod that when lowered causes the push-up rod to release the shaped ice from the lower semi- spherical cavity (see at least paragraph [0055]; Figure 8, lever #21)).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. in view of Culley et al. with further comprising a push-up rod that releases shaped ice from the lower semi-spherical cavity; further comprising a lever connected to the push-up rod that when lowered causes the push-up rod to release the shaped ice from the lower semi- spherical cavity, as taught by the other embodiment of Kondou et al. in view of Culley et al. to improve the device of Kondou et al. in view of Culley et al. by providing appropriate removing means to allow for removal of the shaped ice from the mold (see at least Kondou et al. paragraph [0017]), thus allowing for easy removal of the shaped ice (see at least Kondou et al. paragraph [0055]).
Regarding claim 12, Kondou et al. further discloses wherein the hollow upper chamber is configured to be lowered and raised along the plurality of guideposts (see at least paragraphs [0060]; [0061]).
Regarding claim 13, Kondou et al. further discloses wherein the hollow upper chamber comprises metal, and wherein heat of the hot water transfers to the metal (see at least 
Regarding claim 14, Kondou et al. further discloses further comprising a drain hole at a bottom of the lower semi-spherical cavity that allows melted ice water to drain (see at least paragraph [0058]). 
Regarding claim 16, Kondou et al. further discloses wherein the guideposts are on a top surface of the hollow lower chamber (see at least Annotated Figure 7, above).  
Kondou et al. does not disclose wherein the first hole is in the top surface.   
Culley et al., however, teaches hole(s) in the top surface of a mold (see at least paragraph [0016]; Figure 3, inlet #62/outlet #64). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. with wherein the first hole is in the top surface, as taught by Culley et al., to improve the device of Kondou et al. by allowing for the use of gravity to aid in the filling of the hollow chamber and since it has been held that rearrangement of parts is an obvious design choice within the level of ordinary skill in the art (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice) producing only the predicable result of allowing for gravity feed.  
Regarding claim 17, Kondou et al. does not disclose wherein the hollow upper chamber surrounds the upper semi-spherical cavity, though it appears that Kondou et al. implies this relationship (see at least paragraph [0054]).  
Culley et al. further teaches wherein the hollow upper chamber surrounds the upper semi-spherical cavity (see at least paragraph [0016]: the manifold may also be a single manifold 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. with wherein the hollow upper chamber surrounds the upper semi-spherical cavity, as taught by Culley et al., to improve the device of Kondou et al. by allowing for efficient restoration of the chilled mold(s) to normal temperature (see at least Kondou et al. paragraph [0054]).  
Regarding claim 20, Kondou et al. further discloses wherein the second hole is in a top surface of the hollow upper chamber (see at least Annotated Figure 7, above; paragraphs [0052]; [0053]).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. in view of Culley et al. as applied to claim 1 above, and further in view of Coomer (US 8,882,489: previously cited).
Regarding claims 5 and 6, Kondou et al. in view of Culley et al. does not disclose further comprising a drip tray that collects excess water generated when shaping ice; wherein the drip tray further comprises support structures to secure the hollow lower chamber.
Coomer teaches another device having upper and lower chambers for shaping ice (see at least Abstract), further comprising a drip tray that collects excess water generated when shaping ice (see at least drip tray #28; column 3, lines 4-15); wherein the drip tray further comprises support structures to secure the hollow lower chamber (see at least threaded fasteners #30; column 3, lines 4-15: Examiner notes that fasteners are a form of supportive insert).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. in view of Culley et al. with further comprising a drip tray that collects excess water generated when shaping ice; wherein the drip tray further comprises support structures to secure the hollow lower chamber, as taught .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. in view of Culley et al. as applied to claim 2 above, and further in view of Binley (US 4,746,523: previously cited).
Regarding claim 9, Kondou et al. in view of Culley et al. is silent regarding further comprising a raised portion surrounding the lower semi-spherical cavity, and an indented portion surrounding the upper semi-spherical cavity.
Binley teaches another ice shaping device further comprising a raised portion surrounding the lower semi-spherical cavity (see at least raised portion(s) #12 surrounding lower semi-spherical portion #8), and an indented portion surrounding the upper semi-spherical cavity (see at least indented portion(s) #13 surrounding upper semi-spherical portion #8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. in view of Culley et al. with further comprising a raised portion surrounding the lower semi-spherical cavity, and an indented portion surrounding the upper semi-spherical cavity, as taught by Binley, to improve the device of Kondou et al. in view of Culley et al. by providing registration between the upper and lower halves of the mold (see at least Binley column 2, lines 63-65).  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. in view of Culley et al.  as applied to claim 1, above, and further in view of Belshaw et al. (US 2,030,735: previously cited), or, in the alternative, La Casse (US 2,127,262: previously cited).
Regarding claims 10 and 11, Kondou et al. in view of Culley et al. does not disclose further comprising a first cap to cover the first hole; nor further comprising a second cap to cover the second hole.
However, use of a cap to cover a filling opening for heating water for an ice shaping device was old and well-known in the art, as evidenced by Belshaw et al. (see at least page 1, column 1, lines 29-36), and/or La Casse (see at least page 1, column 2, lines 37-46).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. in view of Culley et al. with further comprising a first cap to cover the first hole; and further comprising a second cap to cover the second hole; that is: using the known technique of a cap to cover a filling opening for heating water for an ice shaping device, taught by Belshaw et al. or La Casse, would have been obvious to one having ordinary skill in the art to provide the device of Kondou et al. in view of Culley et al. with further comprising a first cap to cover the first hole; and further comprising a second cap to cover the second hole (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): such would provide the predictable benefit of allowing the device to be operated apart from a continuous water supply.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. in view of Culley et al. as applied to claim 1 above, and further in view of Tarr et al. (US 2019/0264970).
Regarding claim 15, Kondou et al. as modified by Culley et al. does not disclose wherein at least one of the hollow lower chamber or the hollow upper chamber comprises an internal electronic heating element.  
Tarr et al. teaches another ice shaping device wherein at least one of the hollow lower chamber or the hollow upper chamber comprises an internal electronic heating element (see at least paragraph [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice-shaping device of Kondou et al. in view of Culley et al. with wherein at least one of the hollow lower chamber or the hollow upper chamber comprises an internal electronic heating element, as taught by Tarr et al., to impove the ice-shaping device of Kondou et al. in view of Culley et al. by allowing for heating of the ice mold without the need for an external water supply.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. in view of Culley et al. and Binley as applied to claim 9 above, and further in view of Wall (US 3,365,764: previously cited).
Regarding claim 19, Koundou et al. in view of Culley et al. and Binley does not disclose wherein the raised portion comprises a raised ring around a perimeter of the lower semi-spherical cavity, and wherein the indented portion comprises an indented ring around a perimeter of the upper semi-spherical cavity.
Wall, however, teaches providing the raised portion of a shaping device as a raised ring about a perimeter of the lower cavity and the indented portion as an indented ring about the perimeter of the upper cavity (see at least column 3, lines 19-30; column 4, lines 53-65).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. in view of Culley et al. and Binley with wherein the raised portion comprises a raised ring around a perimeter of the lower semi-spherical cavity, and wherein the indented portion comprises an indented ring around a perimeter of the upper semi-spherical cavity: that is using the known technique of providing the raised portion of a shaping device as a raised ring about a perimeter of the lower cavity and the indented portion as an indented ring about the perimeter of the upper cavity would have been obvious to one having ordinary skill in the art to provide the device of Kondou et al. in view of Culley et al. and Binley with wherein the raised portion comprises a raised ring KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of obviating the necessity of trimming surplus material while preventing cracks and accumulation of surplus material (see at least Wall column 3, lines 11-18).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763